Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Both the Amendment to the claims filed on December 01, 2020 in response to the Office Action of September 01, 2020, and the Supplemental Amendment to the claims filed on April 13, 2021 in response to the Office Action of September 01, 2020 are acknowledged and have been entered. 
In the Supplemental Response filed on April 13, 2021, claim amendment was made based on the interview conducted on April 12, 2021 for the purpose of clarifying the scope of the claims such that (1) the claimed reflector comprises actively recited structural limitations, and (2) claims 21, 23-25 and 36 are cancelled and re-written as the newly added independent claim 47 and its dependent claims 48-51 to independently claim an acoustic shock or pressure wave head. 
The rejections to claims 16-25 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment or claim cancellation. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action December 01, 2020 has been entered.
 
Allowable Subject Matter
Claims 16-20 and 37-51 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 16, 37 and 47 in regard to the features of “the shape of the acoustically reflective surface is defined by rotating an ellipse about a rotation axis which extends through a first focal point of the ellipse and encloses an angle of 0.1 to 30 degrees with the major axis of the ellipse, and the first focal point is within a volume defined by the acoustically reflective surface" and such a configuration forms a focal region with various selections of shapes as recited, in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
The prior arts cited in the previously issued rejection, Uebelacker and Ferralli, are considered not teaching the allowable subject matter identified above. It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on pages 10-17 of the response filed on December 01, 2020, which Examiner agrees with.
Dependent claims 17-20, 38-46 and 48-51 are allowed at least by virtue of their respective dependency upon an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793